Citation Nr: 0827791	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for left knee disorder, with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In November 2007, the Board remanded this matter for 
additional evidentiary development, which has since been 
completed.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by mild 
tenderness on palpation, no subluxation, no effusion or fluid 
in the joint, no more than moderate lateral instability, and 
range of motion from 0 degrees extension to 125 degrees of 
flexion, with complaints of pain beginning at 110 degrees.  

2.  X-ray examination of the left knee revealed degenerative 
changes, mostly on the lateral side, and a minor valgus 
deformity.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a separate 10 percent evaluation for 
degenerative changes of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, the 
RO's letters to the veteran, dated in August 2004, December 
2007 and February 2008, satisfied the duty to notify 
provisions relating to the veteran's claim for an increased 
rating for his service-connected left knee disorder, with 
degenerative changes.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against an increased 
disability rating in excess of what is being granted in this 
matter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In addition, prior to the final re-adjudication of issue the 
issue on appeal, the veteran was notified, via the RO's 
August 2004 and December 2007 letters, that he must submit, 
or request that VA obtain, evidence of the worsening of his 
disability.  The RO's December 2007 letter notified the 
veteran that the assignment of a disability rating included 
consideration of the impact of the condition and symptoms on 
his employment.  Finally, the March 2005 statement of the 
case informed him of the specific requirements to obtain a 
higher rating under the applicable diagnostic code 
applicable, and the RO's letters herein provided notice of 
the different types evidence available to demonstrate the 
above.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the statement of the 
case.  Accordingly, the veteran can be expected to understand 
what was needed to support his claim.  

Moreover, his statements submitted in support of his claim 
demonstrate his having actual knowledge in understanding that 
he needs to be worse to support his claim.  In addition, the 
Board notes that the severity of the veteran's condition, 
including its effect on his employment, has been adequately 
addressed in his multiple VA examinations during the course 
of this appeal.  Further, the veteran submitted a statement, 
dated in December 2007, indicating that he had no additional 
evidence to submit in support of his claim.  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected left knee disorder.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the RO's March 1964 rating decision granted 
service connection for left knee instability and assigned 
thereto a 20 percent initial disability rating, effective 
from December 1963.

In this case, the veteran is seeking an increased disability 
rating in excess of 20 percent for his service-connected left 
knee disorder with degenerative changes.  He alleges that 
this condition is manifested by severe instability, 
restricted range of motion, and functional loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The RO has assigned the veteran's service-connected left knee 
disorder, with degenerative changes, a 20 percent disability 
rating pursuant to Diagnostic Codes 5010-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).  The additional code is shown after a hyphen.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

A private treatment letter, dated in August 2004 indicated 
that the veteran had "severe degenerative left knee 
disease" as evidenced by x-ray examination.  The examiner 
noted that there was joint space narrowing with bone on bone 
interaction, along with bone transformation indicative of 
severe arthritic disease.  

In September 2004, the veteran underwent a VA examination for 
joints.  The examination report noted the veteran's 
complaints of left knee pain.  He indicated that he was able 
to walk more than 1/4 mile, but less than a mile.  He also 
reported that he was unable to stand for more than a few 
minutes, and that he had episodes of left knee stiffness, 
instability, and giving way.  Physical examination revealed 
an antalgic gait with abnormal weight bearing.  The report 
noted that there were no episodes of dislocation, 
subluxation, or locking.  Active range of motion testing of 
the left knee against gravity revealed motion consisting of 
extension to 0 degrees and flexion to 125 degrees, with 
complaints of pain beginning at 110 degrees.  

The report of his most recent VA examination for joints, 
performed in March 2008, noted the veteran's complaints of 
left knee pain, for which he took Ibuprofen tablets, which 
helped.  The report noted that repetitive motion increased 
his left knee pain, without any additional loss of motion.  
Physical examination of the left knee revealed mild 
enlargement of the left knee joint, without any effusion or 
fluid in the joint.  There was mild tenderness on palpation 
of the patellar.  The mediolateral ligament was stable and 
anteroposterior movement was also stable.  There was no 
abnormal separation of the joint on the medial side.  Pivot-
shift and Lachman's tests were also negative.  Range of 
motion testing of the left knee revealed extension to 0 
degrees and flexion to 135 degrees, with complaints of pain 
at the end of motion.  The report concluded with a diagnosis 
of post-traumatic degenerative arthritis of the left knee, 
with minor limitation of motion and minor valgus deformity.  
The VA examiner noted that it was his "opinion that the 
functional impairment of his left knee is minimal due to his 
current disorder.  There is no evidence of weakness, excess 
fatigability, incoordination or pain due to repetitive use 
(three times)."  There was also no visual impression that 
the veteran was experiencing pain, and no additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance 
on repetitive use.  He also noted that this condition results 
in only minimal impairment of daily occupational activities.

Although requested by RO in letters, dated in August 2004, 
December 2007, and February 2008, the veteran has not 
identified any additional sources of medical treatment for 
his left knee.

After reviewing the veteran's claims folder, the Board 
concludes a rating in excess of 20 percent for the 
instability of the left knee is not warranted.  The veteran's 
most recent VA examination for joints, performed in March 
2008, indicated that his mediolateral ligament and 
anteroposterior movement were stable.  There was no abnormal 
separation of the joint on the medial side, and Pivot-shift 
and Lachman's tests were negative.  Moreover, the VA examiner 
noted that the functional impairment of the left knee 
disorder was minimal.  His prior VA examination report noted 
the veteran's complaints of instability and stiffness, and no 
episodes of dislocation, subluxation, or locking.  Under 
these circumstances, the Board finds that the veteran's 
service-connected left knee disorder is manifested by no more 
than moderate recurrent or lateral instability.

The Board must now consider assigning separate evaluations 
for instability and arthritis in the left knee, to include 
the consideration of additional functional loss.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); VAOPGCPREC 9-98; 63 Fed. 
Reg. 56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The report of the veteran's March 2008 VA examination 
concluded with a diagnosis of post-traumatic degenerative 
arthritis of the left knee with minor limitation of motion 
and minor valgus deformity.  Physical examination revealed a 
range of motion from 0 degrees extension to 135 degrees 
flexion with complaints of pain at the end of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  On his prior 
VA examination for joints, performed in September 2004, the 
veteran's left knee exhibited a range of motion consisting of 
extension to 0 degrees and flexion to 125 degrees, with 
complaints of pain beginning at 110 degrees.  Id.  According, 
a compensable evaluation for limitation of motion under 
Diagnostic Codes 5260, 5261 is not warranted.

Nevertheless, given the x-ray evidence of degenerative 
arthritis and limitation of motion with pain on motion, these 
findings warrant a separate 10 percent disability rating for 
degenerative changes of the left knee disorder.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. 
Reg. 56704 (1998).  

A separate disability rating in excess of 10 percent is not 
warranted.  The range of motion exhibited by the veteran's 
left knee on his VA examinations in September 2004 and March 
2008 does not warrant a compensable rating for limitation 
under Diagnostic Codes 5260, 5261.  Importantly, the medical 
evidence reported that the veteran's functional impairment 
due to his left knee was minimal.  Additionally, the 
objective evidence demonstrates no additional limitation of 
knee motion, weakness, excess fatigability, incoordination, 
or pain upon repetitive use, and no knee crepitation, 
grinding, or joint ankylosis.  See 38 C.F.R. § 4.40, 4.45, 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected left knee but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent hospitalizations due to this 
service-connected disability, nor is there marked 
interference with employment.  Id.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned for 
the veteran's service-connected left knee at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for left knee 
instability is denied.

A separate evaluation of 10 percent for degenerative changes 
of the left knee is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


